            Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
                      Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375
                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                           April 14, 2020        ELECTRONICALLY FILED
                                                                                 DOC #:
                                                                                 DATE FILED: 4/14/20
     VIA ECF
     Honorable Gregory H. Woods
     Daniel Patrick Moynihan
     United States Courthouse
     Southern District of New York
     500 Pearl Street                                           MEMORANDUM ENDORSED
     New York, New York 10007


            Re:     Morgan v. JA Apparel Corp., Case No. 1:19-cv-10303-GHW


     Dear Judge Woods:

             The undersigned represents Plaintiff Jon R. Morgan (“Plaintiff”) in connection with the
     above-referenced matter. Plaintiff writes with respect to Your Honor’s April 14, 2020 Memo
     Endorsement (the “Order”) (Dkt. No. 21). The Order scheduled a conference call for the parties to
     be held on April 15, 2020 at 2:30 pm. The undersigned will be observing the last days of Passover,
     beginning tonight and until Thursday evening, April 16, 2020. Thus, the undersigned is requesting
     a brief adjournment of the scheduled conference call to another date convenient for the Court.




                                                             Respectfully submitted,

                                                             /s/Jonathan Shalom
                                                             Jonathan Shalom
                                                             SHALOM LAW, PLLC.
                                                             105-13 Metropolitan Avenue
                                                             Forest Hills, NY 11375
                                                             (718) 971-9474
Application granted. The teleconference scheduled for        Jshalom@JonathanShalomlaw.com
April 15, 2020 is adjourned to April 17, 2020 at 4:00 p.m.   ATTORNEYS FOR PLAINTIFF
SO ORDERED.

Dated: April 14, 2020 _____________________________________
                             GREGORY H. WOODS
                           United States District Judge
